IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BARBARA ROSMARIN, EXECUTRIX               : No. 589 MAL 2018
FOR THE ESTATE OF GENE BARCLAY            :
ROSMARIN,                                 :
                                          : Petition for Allowance of Appeal from
                   Petitioner             : the Order of the Superior Court
                                          :
                                          :
             v.                           :
                                          :
                                          :
LAKPA YANJI SHERPA,                       :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of February, 2019, the Petition for Allowance of Appeal

is DENIED.